Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 1/14/2022.
2.	Claims 1-5, 7-9, and 11-13 are pending in the application. Claims 1, 11, and 12 are independent claims. Claims 6 and 10 have been cancelled by applicant. 
3.	The rejection of claims 1-8 and 10-13 under 35 U.S.C. 103 as being unpatentable over Gill in view of Mori have been modified pursuant to applicant’s amendments however the claims remain rejected under the references to Gill in view of Mori. 




Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the claim recites the following:
	‘wherin in a case in which the identification information has been added to a name of the file, the name of the file is displayed in the displaying by masking the identification information’
It is unclear whether ‘identification information has been added to a name of the file’ is referring to ‘the file’ mentioned in the limitation that recites ‘adding, in a case that file is to be moved to the automatic execution folder by a first application, a piece of uniquely specifiable identification information to the file’ or ‘displaying at least a name of a file held in the automatic execution folder’. 
	Also, the claim recites the following:
	‘performing control to cause the automatic execution function to automatically execute the processing on the file held in the automatic execution folder’
For similar reasons as above, it is unclear which file is being referred to by the phrase ‘the file’. Thus, the limitation is rejected under similar rationale. Further, It is unclear what is meant by ‘makes use of automatic execution function to automatically execute the processing on the file’. It is unclear what is meant by ‘makes use of’ as it relates to the automatic execution function and further, the limitation seems to be redundant in that there is an automatic execution function to automatically execute the processing on the file’. The claim should clarify whether ‘an automatic execution function’ is a part of the ‘automatic execution folder’, part of the client terminal, or part of the application. Throughout the specification, the automatic execution folder is utilized to set and carry out the processing of files that have been input to the automatic execution folder. Thus, it is unclear what ‘the automatic execution function’ is within the context of the claim. 
In reference to independent claims 11 and 12, the claim recites similar language found in rejected claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claims 2-5, 7-9, and 13, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 7-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gill, USPN, 6,947,959 filed (3/1/1999) in view of Mori et al., USPN 9,924,060 filed (8/20/2015). 
In reference to dependent claim 1, Gill teaches:
	a setting unit that sets the automatic execution folder in which a process content has been set (See Gill, Col. 20, lines 9-28) an action folder is created from the User View palette by selecting the Action Folder button and the dialog box. 
	an adding unit that adds, in a case that a file is to be moved to the automatic execution folder by a first application, a piece of uniquely specifiable identification to the file (See Gill, Col. 9-12 and 19) dialog interfaces are used to add, edit, modify, and create header fields to associate with files, asset classes, icons, and properties of files to be selected and moved to an action folder which includes script for carrying out execution of the contents. A second interpretation of the limitation is taught by the reference to Gill (See Col. 20) icons for the assets can be moved to the action folder’s icon in the User View palette from queries palette.
	a display unit that displays at least a name of a file held in the automatic execution folder (See Gill, Col 20 and 21) A user can place an identified file within the specified action folder and utilize pointers to display at least a name of the file to a user. 
	a determination unit that determines, in a case that the first application makes use of the automatic execution function to automatically execute the processing on the file held in the automatic execution folder, whether or not the identification information has been added to the file (Gill, Col. 20, lines 30-45) A user can select assets from a palette to include within the active folder. Further, the script that automatically executes the files held in the unique active folder does so through unique instructions that can be edited and modified by a user. The reference fails to explicitly state determining whether or not the identification information has been added to the file.
	However, the reference to Mori (See Mori, Col. 1, lines 55-67; Col. 12, lines 38-67; allows a user to customize folder naming rules when files are received into a file system. Further, the customization feature provides a means for easily recognizing and identify files input into the unique active folder. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the file selection methods from an asset palette as is taught in the reference to Gill which further teaches an unique active folder for receiving said assets (i.e. files) selected with the reference to Mori which teaches a determination step as it relates to determining whether unique identifying information is included within the file since it would have provided an added benefit of confirming easily recognizable added file information to recognize assets within the file.
	a control unit that controls to cause the automatic execution function to automatically execute the processing on the file if the determination unit determines that the identification information has been added to the file, and not to automatically execute the file if the determination unit determines that the identification has not been added to the file (Gill, Co. 19 and 20) The action folder executes files based on the script included in the action folder and assets added into the folder. Further, the active folder may not automatically execute the file if the files cannot be accessed. 
	wherein in a case in which the identification information has been added to a name of the file, the display unit displays the name of the file by masking the identification information (See Gill, Col. 19) When a user drags assets to a user view, a pointer is added to the user view that leads to the original file. Thus, the reference to Gill discloses a means of providing identification information added to a filename but fails to mask the pointer. However, the reference to Mori ( See Col. 6) discloses a means of obfuscating a character string for improved authentication. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Gill which provides file selection and file modification methods when the files are added to a unique folder with the reference to Mori which  provides unique file naming methods including hash values to include within a folder since it would have provided the added benefit of saving easily recognizable file path names within the unique active folder. 
In reference to dependent claim 2, Gill teaches:
	Wherein the identification information is generated by the first application based on a hash value of identification information of the first application (Gill, Col. 19, lines 46-67) action folder features include applying header data to newly added assets. The reference fails to explicitly state the identification information is based on a hash value however the reference to Mori (See Mori, Col. 6) discloses a means of utilizing hash values in the file naming rule. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Gill which provides file selection and file modification methods when the files are added to a unique folder with the reference to Mori which  provides unique file naming methods including hash values to include within a folder since it would have provided the added benefit of saving easily recognizable file path names within the unique active folder. 
In reference to dependent claim 3, Gill teaches:
	wherein the determination unit performs determination based on whether the identification information has been added to the file and whether the added identification information matches the identification information of the first application (See Gill, Col. 20) icons for the assets can be moved to the action folder’s icon in the user view’s palette. The second way is to place the icons for the assets in the icon for the folder on the local hard disk that has been chosen for that action folder in the activity panel of the action folder dialog box. 
In reference to dependent claim 4, Gill teaches:
	wherein the setting unit sets a path indicating a storage destination of the automatic execution folder and a process content to be executed by the automatic execution folder (See Gill, Col. 20) place the icons for the assets in the icon for the folder on the local hard disk that has been chosen for that action folder in the activity panel of the action folder dialog box. 
In reference to dependent claim 5, Gill teaches:
	Wherein the adding unit adds the identification information to the name of the file (See Gill, Col. 9-12 and 19) dialog interfaces are used to add, edit, modify, and create header fields to associate with files, asset classes, icons, and properties of files to be selected and moved to an action folder which includes script for carrying out execution of the contents. A second interpretation of the limitation is taught by the reference to Gill (See Col. 20) icons for the assets can be moved to the action folder’s icon in the User View palette from queries palette.
In reference to dependent claim 7, Gill teaches:
	Wherein the adding unit adds the identification information as one of a property and an attribute of the file (See Gill, Col. 14) User can add information and metadata (i.e. property/attribute information) about the asset which is included and stored with the asset.


In reference to dependent claim 8, Gill teaches:
	Wherein the setting unit is able to further set the automatic execution folder to permit automatic execution by a second application other than the first application (See Gill, Col. 20 & 21) Action folders scripts may be executed either on the client and the server component, there must be an Execution Engine on both sides. The server-side execution engine is multi-threaded, which means that multiple scripts can be executed at the same time. Client-side action handlers may use functionality of client side programs like QuarkX-press and XDialog user interface functionality.	
In reference to independent claim 11, the claim recites a method for carrying out similar steps to those found in independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to independent claim 12, the claim recites a computer-readable storage medium including a program for causing a processor to carry out similar steps to those found in claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 13, Gill teaches:
	In a case in which the identification information has been added to the name of the file, the display unit displays the name of the file without displaying the identification information added to the name (See Gill, Col. 19) when a user drags assets to a user view, a pointer is added to the user view that leads to the original file. Thus, the reference to Gill discloses a means of providing identification information added to a filename but fails to mask the pointer





Conclusion
9.	The examiner recommends holding an interview to discuss concepts as they relate to the ‘automatic execution function’, the ‘automatic execution folder’ and how they relate to carrying out the processing of the file. Further, the ‘process content’ disclosed in the claim should be discussed to possibly distinguish the ‘process content’ as it relates to figure 7 and ‘processing on the file’ as is mentioned in the claim. Applicant seems to be incorporating language from three distinct embodiments of the invention however claim seems to be missing some elements that would further clarify how the file is being processed according to the ‘selected process content illustrated in figure 7. It is not clear to the examiner how the newly added limitation ‘a display unit that displays at least a name of a file held in the automatic execution folder’ fits in with the invention as claimed. The examiner believes a discussion regarding these specific concepts as they relate to the language of the claim would clarify applicant’s claimed invention. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178